Citation Nr: 1220580	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of unspecified joints.

2.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Montgomery, Alabama RO.  In June 2011, the Veteran was scheduled for a Decision Review Officer (DRO) hearing at the RO; he later withdrew the request in favor of a VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

Regarding arthritis, the August 2005 rating decision denied the Veteran's claim of service connection for arthritis of unspecified joints.  In a February 2006 statement, he clearly expressed disagreement with this decision.  Allegedly, because the February 2006 statement raised a new theory of entitlement to the claim (secondary service connection), the RO did not accept the statement as a valid notice of disagreement.  However, the Board notes that pursuant to Robinson v. Nicholson, 21 Vet. App. 545 (2008), it is required to consider all issues raised either by the claimant or the evidence of record.  Therefore, even though the February 2006 statement introduced a new theory of entitlement which had not been developed or adjudicated in the August 2005 rating decision, it remained a timely filed notice of disagreement with the August 2005 rating decision.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a Statement of the Case (SOC) in the matter has not yet been issued, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Regarding service connection for PTSD, that is the specific claim adjudicated by the RO and developed for appellate review.  However, in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

Notably, a review of the claims file indicates that the complete VA treatment records have not been secured.  The complete records from March 2003 through May 2004 were obtained by the RO.  The next set of complete VA records secured by the RO reflects treatment from July 2007 through July 2008.  The claims file does contain several VA treatment records from the period of May 2004 through July 2007, however these records were evidently submitted "piecemeal" by the Veteran, as opposed to the RO securing the complete clinical records for the entire time period.  Notably, the set of records printed by the RO in July 2008 includes an ongoing "Problem List" of the various disabilities for which the Veteran had been treated; according to this list, generalized anxiety disorder was assessed in April 2006, yet the records reflecting any treatment or evaluation that led to this assessment in April 2006 are not included in the claims file, which indicates that there are likely outstanding pertinent treatment records.  Furthermore, a review of the claims file found that the most recent VA treatment records associated with the record are from July 2008.  Records of any VA treatment the Veteran may have received for the disabilities at issue since are constructively of record, may contain pertinent information, and the complete clinical records pertinent to these claims must be secured.

The Board notes that, on July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  As the Veteran did not serve in a combat zone, and it is neither suggested by the record, nor alleged, that he has PTSD arising from a fear of hostile military or terrorist activities, the regulation revisions do not apply in the instant case.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA psychiatric examination to determine the existence, nature, and etiology of any psychiatric disorder other than PTSD.  If the records obtained pursuant to the development ordered reflect that the Veteran has been assessed with any psychiatric disability other than PTSD, then such examination would be necessary.  Id.

Regarding GERD, if the outstanding treatment records reflect that the Veteran's disability has worsened since the most recent (July 2010) VA examination, then he should be afforded a contemporaneous VA examination to assess the current severity of his GERD.

Regarding all claims on appeal, the claims file includes indications that the Veteran is receiving Social Security Administration (SSA) and state disability benefits, though it is unclear upon what disability/disabilities his benefits may be based.  On September 2008 VA treatment, the Veteran reported that he was awarded SSA disability benefits due to his physical and psychiatric problems, including GERD and PTSD, as well as other disabiities including hypertension and chronic pain from his back, joints, and knees.  Additionally, on July 2011 VA examination (for hemorrhoids), the Veteran reported that he had been unemployed though not retired for 10 to 20 years; he reported that he had been determined 100 percent disabled by the State of Alabama but did not specify the disability upon which the determination was based.  A review of the claims file found that copies of any SSA decision (indicating upon what disability/disabilities the SSA benefits are based), and any decision by the State of Alabama disability board (indicating upon what disability/disabilities the state benefits are based), and the underlying medical records for each, have not been secured for the record.  As the Board is unable to conclude that these records would not be relevant to the claims on appeal, such records must be secured.  The Veteran's co-operation is needed for development of the state disability records.  
 
The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a SOC on the issue of service connection for arthritis of unspecified joints.  The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If he perfects an appeal, the matter should be returned to the Board for appellate consideration.

2.  Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative the opportunity to respond.  The RO should arrange for any further development in the matter suggested by his response.

3.  The RO should ask the Veteran to submit authorizations for release to VA of any records from the State of Alabama disability board.  The RO should secure for the record copies of the complete records from the identified source(s).  The RO should also secure for the record copies of any (and all) pertinent VA treatment records from May 2004 through July 2007 and from July 2008 to the present.  The RO should review the records received, and arrange for any further development suggested by the information therein.  

4.  The RO should obtain copies of SSA's determination on the Veteran's claim for SSA disability benefits, and of the medical records on which such determination was based.  

5.  If and only if the development above produces records showing that the Veteran has been assessed with any psychiatric disability other than PTSD, then the RO should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability(ies).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) As to each and every psychiatric diagnosis other than PTSD, please indicate whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's military service/documented events therein.

The examiner must explain the rationale for all opinions.  If the examiner finds that an opinion sought cannot be given without resort to speculation, the examiner must explain why that is so.

6.  If and only if the development sought above produces records suggesting that the Veteran's GERD has worsened the RO should arrange for an appropriate examination of the Veteran to determine the current severity of said disability.  The claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating the disabilities, and the findings reported must correspond to such criteria.  

7.  The RO should then re-adjudicate the Veteran's claims, to encompass all psychiatric diagnoses shown in accordance with Clemons.  If either remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

